ACHESON, Circuit Judge.
It is hardly necessary to say that the merits of this controversy are not now to be considered. The plea goes only to the jurisdiction of the court. In disposing of it little need be said beyond a mere reference to some authorities, which, I think, are decisive against the plea. Undoubtedly the suit arises under the constitution and laws of the United States, for the plaintiffs alleged rights for which protection is here sought are based upon the fourteenth amendment to the constitution, and upon section 5219 of the Revised Statutes of the United States.1 The construction and application of both are involved here. Most stress is laid upon the objection that this suit is really against the state of Pennsylvania, while *386not nominally so. But, according to the averments of the bill, the act of assembly under which the defendants are proceeding is violar tive of the fourteenth amendment to the constitution, and also contravenes section 5219 of the Revised Statutes of the United States. If this be so, then the defendants, while claiming to act in their official 'capacities, are proceeding without lawful authority. The case therefore falls directly within the principle of the decision of the supreme court of the United States in the case of Osborn v. Bank, 9 Wheat. 738, which was reaffirmed in Pennoyer v. McConnaughy, 140 U. S. 1, 10, 11 Sup. Ct. 699, that, where grounds of equity jurisdiction exist, an injunction from a circuit court will lie to restrain a person who is a state officer from performing an act directed by an unconstitutional law of the state, when such act would destroy or violate the rights of the complainant. Thus Mr. Justice Agnew, of the supreme court of Pennsylvania, sitting at nisi prius, held that the auditor general and treasurer of the state could be restrained by injunction from collecting an illegal tax imposed by the state upon stockholders in a national bank. Markoe v. Hartranft, 6 Am. Law Reg. (N. S.) 487. A court of equity, at the suit of a national bank, will restrain the imposition and collection of an illegal state tax because of the trust relation in which the bank stands to its stockholders, and to avoid a multiplicity of suits. Cummings v. Bank, 101 U. S. 153. The present bill not only discloses these grounds for equitable relief, but also the further ground that a cloud upon the bank’s title to real estate has been imposed or is threatened. Union Pac. Ry. Co. v. City of Cheyenne, 113 U. S. 516, 525, 5 Sup. Ct. 601. The existence of a special statutory mode of redress under the law of the state is no bar to the equity jurisdiction of the circuit court of the United States. Barber v. Barber, 21 How. 582, 592. To the foregoing authorities, which require the overruling of the plea, may be added the decision of the circuit court of appeals for this circuit in Gregg v. Sanford, 12 C. C. A. 525, 65 Fed. 151. And now, September 4, 1896, the plea is overruled, with leave to the defendants to answer the bill within 30 days.

 Rev. St. U. S. § 5219. referred to in the opinion, provides that the legislature of any state may determine and direct the maimer and place of taxing all the shares of national banking associations located within the state, subject only to the two restrictions that the taxation shall not be at a greater rate than is assessed upon other moneyed capital in the hands of Individual citizens of such state, and that the shares of any national banking association owned by nonresidents of any state shall be taxed in the city or town where the bank is located, and not elsewhere.